Per Curiam,
We think that the learned auditor in the court below has correctly interpreted the provisions of the will of the testator in his supplemental report. The will certainly did give to the executor, who was also the brother of Theodore Beaumont, an absolute discretion to devote as much of Theodore’s one half of the residue of the estate to the maintenance of Theodore and his children as he chose. And as if to insure the absolute character of the discretion entrusted to Rush, the testator added another provision, equally explicit, in which he positively and expressly declares that the trustee shall not be held accountable to any of the children of Theodore “ for any part of the trust property which he may in his discretion pay over or convey to my said son Theodore Beaumont in his lifetime.” The words used are entirety free of doubt as to their meaning and, therefore, need no rule of interpretation to be applied to them to explain their meaning. It was perfectly competent to the testator to make such a provision; there is nothing in it contrary ,to law or public policy, and we see no reason why it should not be sustained. The reasons for this conclusion are well expressed by the auditor in his supplemental report, and without any unnecessary repetition of them here we affirm the decree for the reasons stated in that report.
Decree affirmed and appeal dismissed at the cost of the appellants.